UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended June 26, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.0-12719 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 94-2656341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4650 Norris Canyon Road, San Ramon, CA 94583 (925) 328-4650 (Address of principal executive offices) Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes[ X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes[]No[ X ] There were a total of 4,912,019 shares of the Registrant’s Common Stock outstanding as of August 9, 2010. 1 INDEX PART I-FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) as of June 26, 2010 and March 27, 2010 3 Condensed Consolidated Statements of Operations (Unaudited), Three Months Ended June 26, 2010 and June 27, 2009 4 Condensed Consolidated Statements of Cash Flows (Unaudited), Three Months Ended June 26, 2010 and June 27, 2009 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Controls and Procedures 14 PART II-OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other information 15 SIGNATURES 15 Item 6. Exhibits 10.1Severance Agreement for CEO 16 10.2Severance Agreement for CFO 23 10.3Severance Agreement for Vice President, Sales & Marketing 30 10.4Severance Agreement for CTO 36 31.1Certification of CEO pursuant to Section 302 of Sarbanes-Oxley Act. 44 31.2Certification of CFO pursuant to Section 302 of Sarbanes-Oxley Act. 45 32.1Certification of CEO pursuant to Section 906 of Sarbanes-Oxley Act. 46 32.2Certification of CFO pursuant to Section 906 of Sarbanes-Oxley Act. 47 2 Part I – Financial Information Item 1-Financial Statements CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) (In thousands except share data) June 26, 2010 March 27, 2010 Assets Current assets Cash and cash-equivalents $ $ Trade accounts receivable, net of allowance of $97 and $95, respectively Inventories, net Prepaid expenses and other current assets Deferred income tax Total current assets Property and equipment, net Deferred income tax – Long term Other assets 16 16 Total assets $ $ Liabilities and shareholders' equity Current liabilities Accounts payable Accrued commission Accrued payroll and benefits Accrued warranty Deferred revenue Deferred rent 96 Capital lease obligation 43 57 Other current liabilities Total current liabilities Long term obligations - Deferred rent 78 31 Long term obligations - Capital lease 33 36 Total liabilities Commitments and contingencies Shareholders' equity Preferred stock of no par value; Authorized 1,000,000 shares; no shares outstanding at June 26, 2010 and March 27, 2010 Common stock of no par value; Authorized 40,000,000 shares; 4,912,019 shares at June 26, 2010 and 4,891,394 shares at March 27, 2010 issued and outstanding Accumulated earnings (deficit) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See Accompanying Notes to Unaudited Condensed Consolidated Financial Statements 3 CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended (In thousands except per-share data) June 26, 2010 June 27, 2009 Net sales $ $ Cost of sales Gross profit Engineering Selling, general and administrative Total operating expenses Operating income 57 Other expense, net (1 ) Interest expense, net (1
